                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

PEGGY WOODARD                                                                        PLAINTIFF

VERSUS                                               CIVIL ACTION NO. 2:19-cv-32-KS-MTP

LAWRENCE COUNTY JUSTICE COURT                                                      DEFENDANT

                                              ORDER

         THIS MATTER is before the Court on Defendant Lawrence County Justice Court’s

Motion [18] to Compel. On August 2, 2019, Defendant served Interrogatories and Request for

Production of Documents on Plaintiff. See [15] [16]. On August 28, 2019, Plaintiff, proceeding

pro se, requested a fifteen-day extension, which Defendant did not oppose. This made the

responses due on September 20, 2019.

         On September 17, 2019, attorney John C. Hall entered an appearance on behalf of

Plaintiff. Counsel for Defendant submits that he emailed the Interrogatories and Request for

Production of Documents to Mr. Hall that same day. The responses were not forthcoming, so

defense counsel sent a good faith letter to plaintiff’s counsel on October 7, 2019, which did not

resolve the issue.

         On October 21, 2019, the discovery responses were still outstanding, and the Court

conducted a discovery conference with the parties. The issue was not resolved, and the Court

permitted Defendant to proceed with filing a discovery motion. October 21, 2019, Text Only

Order.

         Plaintiff has not responded to the Motion [18] to Compel and the record reflects that she

has not responded to the outstanding discovery requests. Plaintiff was required to respond to the

motion within fourteen days. L.U. Civ. R. 7(b)(4). “If a party fails to respond to any motion,



                                                 1
other than a dispositive motion, within the time allotted, the court may grant the motion as

unopposed.” L.U. Civ. R. 7(b)(3)(E). Additionally, a party’s failure to respond to discovery

requests may result in a waiver of its objections, unless the Court excuses that failure for good

cause. See In re United States, 864 F.2d 1153, 1156 (5th Cir. 1989). Because Plaintiff failed to

respond to the motion or show good cause, the Court may grant it as unopposed.

       IT IS, THEREFORE, ORDERED that Defendant’s Motion [18] to Compel is

GRANTED. Plaintiff shall respond to the outstanding Interrogatories and Request for

Production and produce the requested records on or before November 12, 2019. Plaintiff shall

respond to these discovery requests without objections except as to attorney-client privilege.

       SO ORDERED, this the 5th day of November, 2019.
                                              s/Michael T. Parker
                                              United States Magistrate Judge




                                                 2
